Citation Nr: 1758517	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to nonservice-connected VA pension.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1968 to December 1968.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.  

The Board previously remanded the claim for an acquired psychiatric disorder, to include PTSD, in July 2012 and August 2014.  The claim for entitlement to nonservice-connected VA pension was also remanded in August 2014.  The matters now returns to the Board for further appellate consideration.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes is in excess of the established income limit for receipt of payment for nonservice-connected disability pension.


CONCLUSION OF LAW

The Veteran's income exceeds the limit for receiving nonservice-connected pension. 38 U.S.C. §§ 1521, 5107 (2012); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  The Veteran filed a claim for nonservice-connected pension in January 2008.  The December 2008 rating decision on appeal denied entitlement to pension on the basis that the Veteran's income exceeded the maximum annual limit set by law for disability pension. 

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C. § 1521; 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate (MAPR) is increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children.  38 U.S.C. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The Veteran filed a claim for entitlement to nonservice-connected pension in January 2008.  At that time, he reported making $28,000 a year until he stopped working on May 31, 2007.  He also noted having $50 in a non-interest bearing bank account; reported no medical, legal, or other expenses; and reported a monthly annuity of an undisclosed amount.  In a December 2008 Improved Pension Eligibility Verification Report (Veteran with Children), the Veteran reported no spouse and no dependent children.  The Veteran also reported $1127 in monthly income from the U.S. civil service and a net worth of $1785 ($285 in cash/noninterest bearing bank accounts and $1500 in IRA's, Keough plans, etc).  The Board assumes the undisclosed monthly annuity in January 2008 was the U.S. civil service monthly income he later reported in December, as there is no evidence of additional sources of income and the Veteran was retired from civil service in January 2008.  The Board therefore finds that the Veteran received a yearly income of $13,524 ($1127 multiplied by 12 months) in 2008. 

In 2008, the MAPR for a veteran with no dependents was $11,181.  See Veterans Pension Rate Table, available at https://www.benefits.va.gov/PENSION/rates_veteran_pen07.asp.  The Veteran's 2008 yearly income of $13,524 clearly exceeds this MAPR, therefore nonservice-connected pension is not warranted.  The Veteran has not provided any income or expense information for the years between 2008 and 2016.  For this period, the MAPR increased from $11,830 to $12,868.  Assuming the Veteran's income and expenses remained at essentially consistent levels following 2008, his countable income would continue to exceed the maximum annual rate of improved pension for this period.

Finally, the Veteran submitted a May 2016 Application for Pension that again reported no spouse or dependent children; $64 in cash/non-interest bearing bank accounts; $1000 per month from SSA; $704 per month from U.S. civil service; and no medical, legal, or other unreimbursed expenses.  The Board therefore finds that the Veteran received a yearly income of $20,448 ($1704 multiplied by 12 months) in 2016.  The MAPR for 2016 was $12,868, which is less than the Veteran's yearly income of $20,448.  Assuming the Veteran's income and expenses remained at essentially consistent levels in 2017, his countable income would continue to exceed the maximum annual rate of improved pension in 2017 as well.  

Accordingly, nonservice-connected pension is not warranted at any time during the claims period.


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied.





REMAND

Remand is necessary to further develop the record.  The Veteran reported in June 2017 that he received treatment in November and December 1968 at the Balboa Naval Hospital in San Diego, California.  These records have not been associated with the claims file and should be obtained on remand.

Moreover, the AOJ must procure a VA medical opinion on remand.  The VA opinions currently associated with the claims file address the Veteran's diagnoses at the time of examination but do not address whether disorders diagnosed previously during the appeals period were related to service.  Thus, an opinion addressing this element is necessary.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from Balboa Naval Hospital in San Diego, California, in November and December 1968.  All efforts should be made to obtain such records.  

If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile; this should be documented in the claims file. The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide the records.

2.  Obtain a VA medical opinion from a qualified clinician.  After examining the claims file, the clinician should:

a)  Confirm the existence of any acquired psychiatric disorder during the claims period (from January 2008 to the present), including adjustment disorder with depressed mood, dysthymic disorder, intercurrent major depression, and alcohol dependency in early remission. 

b)  With regard to any diagnosed psychiatric disorders, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is etiologically related to any incident of the Veteran's active service.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

3.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not granted, issue a supplemental statement of the case and provide the appellant an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


